                         UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DIVISION
                                No. 5:20-CR-245-D

 United States of America,

 v.
                                                                      Order
 Joshua Matthew Houchins,

                       Defendant.


        On September 11, 2020, the court was scheduled to hold a hearing on the United States’
motion seeking the defendant’s detention pending trial. Defense counsel has informed the court
that the defendant wishes to waive the detention hearing.

        The defendant executed a written waiver that confirms defense counsel’s representation to
the court. The court has questioned the defendant and determined that the defendant’s waiver of
the detention hearing was knowingly and voluntarily made.

       Based upon the defendant’s waiver, the court finds by clear and convincing evidence that
no condition or combination of conditions will reasonably assure the defendant’s appearance as
required and the safety of any other person and the community pending the defendant’s trial.

       Therefore, the United States’ motion for detention is granted and it is ordered that:

       1.      The defendant is committed to the custody of the Attorney General for confinement
in a corrections facility separate, to the extent practicable, from persons awaiting or serving
sentences or being held in custody pending appeal;

       2.      The defendant shall be afforded reasonable opportunity for private consultation
with counsel; and

       3.      On order of a court of the United States or on request of an attorney for the
Government, the person in charge of the corrections facility in which the defendant is confined
shall deliver the defendant to a United States marshal for the purpose of an appearance in
connection with a court proceeding.

Dated: September 11, 2020




           Case 5:20-cr-00245-D Document 28 Filed 09/11/20 Page 1 of 1
